DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
 

Information Disclosure Statement
The references listed in the Information Disclosure Statement submitted on 11/01/2019 have been considered by the examiner (see attached PTO-1449). 

Response to Amendment
This communication is responsive to the applicant's preliminary amendment filed on 11/15/2019.  The applicant(s) submitted substitute specification, and amended claims 1-18 and added new claims 19-20 (see the amendment: pages 3-14).

Specification and Drawing
The disclosure is objected to because of the following:
a.  	Regarding Figs. 3-4 and p(paragraph)50-p53, statement of the paragraphs “ …by performing step 340, one-dimensional vectors of x rows and y columns are obtained, and the one-dimensional vectors of x rows and y columns form a three-dimensional matrix, that is, the three-dimensional tensor described above”, conflicts with Fig. 4 that lacks to show the three-dimensional matrix/tensor.  Appropriate correction/clarification is required.  As best understood in view related contents of the specification and examination processes for parent patent, examiner suggests to replace this Fig. 4 with Fig.4 of its parent patent (i.e. US 10,467,342), for which the replacement were discussed and agreed by both the applicant and examiner during the prosecution of the parent application. 
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,467,342 hereinafter referenced as P342. Although the claims at issue are not identical, they are not patentably distinct from each other because of following reason(s).
Regarding claim 1, comparison of limitations between the claim of instant application and claim(s) of P342 as following: 

Claim 1 of P342
A method implemented by a computing device, comprising:


receiving a first sentence; 
obtaining a plurality of second sentences from a memory of the computing device or an online database, 

wherein the first sentence and the plurality of second sentences are text-based sentences, and (see right side element (1))

wherein each of the first sentence and the plurality of second sentences comprises a plurality of words; (see right side element (2))

comparing the first sentence with each of the plurality of second sentences to obtain a semantic matching degree between the first sentence and each of the plurality of second sentences by: 
















obtaining n1 word vectors representing the first sentence and n2 word vectors representing each of the plurality of second sentences, wherein both n1 and n2 are numbers, and wherein each of the n1 word 

transforming the first sentence into x sentence fragments, wherein each of the x sentence fragments corresponds to k adjacent word vectors, wherein an i.sup.th sentence fragment corresponds to an i.sup.th word vector to an (i+k-1).sup.th word vector of the first sentence, wherein both k and x are numbers, and wherein x=n1-k+1; 

transforming each of the plurality of second sentences into y sentence fragments, wherein each of the y sentence fragments corresponds to t adjacent word vectors, wherein a j.sup.th sentence fragment corresponds to a j.sup.th word vector to a (j+t-1).sup.th word vector of each of the plurality of second sentences, wherein both t and y are numbers, and wherein v=n2-t+1; 

forming a three-dimensional tensor, wherein the three-dimensional tensor comprises x rows as a first dimension, y columns as a second dimension, and a number x.times.y of z-component arrays as a third dimension, wherein z>1; 



performing a first convolution operation on word vectors in the i.sup.th sentence fragment and word vectors in the j.sup.th sentence fragment to obtain a z-component array (V.sub.ij) in an i.sup.th row and a j.sup.th column; 

continuously reducing a quantity of the z-component arrays, by performing a first integration or a first screening on adjacent z-component arrays, until the three-dimensional tensor is reduced into a one-dimensional target vector; and 




outputting a second sentence of the plurality of second sentences having a highest semantic matching degree with the first sentence as a matching sentence of the first sentence. (see right side element (3)).


receiving, by the device, a first sentence; 
obtaining, by the device, a plurality of second sentences from a memory of the device or an online database; 









comparing, by the device, the first sentence with the plurality of second sentences one by one, to obtain a semantic matching degree between the first sentence and each one of the second sentences; and 

(3) outputting, by the device, a second sentence that has the highest semantic matching degree with the first sentence as a matching sentence of the first sentence; 

(1) wherein the first sentence and the second sentences are text-based sentences, and each of the sentences comprises multiple words; and 

(2) wherein comparing the first sentence with a second sentence to obtain a semantic matching degree between the first sentence and the second sentence comprises:
 
obtaining, by the device, n1 word vectors representing the first sentence, and n2 word vectors representing the second sentence, both n1 and n2 are numbers, and each word vector represents one word or several adjacent words in a sentence; 



transforming, by the device, the first sentence into x sentence fragments, wherein each sentence fragment corresponds to k adjacent word vectors, wherein the i.sup.th sentence fragment corresponds to the i.sup.th word vector to the (i+k-1).sup.th word vector of the first sentence, both k and x are numbers, and wherein x=n1-k+1; 

transforming, by the device, the second sentence into y sentence fragments, wherein each sentence fragment corresponds to t adjacent word vectors, wherein the j.sup.th sentence fragment corresponds to the j.sup.th word vector to the (j+t-1).sup.th word vector of the second sentence, both t and y are numbers, and wherein y=n2-t+1; 


forming, by the device, a three-dimensional tensor, wherein the three-dimensional tensor comprises x rows as the first dimension, y columns as the second dimension, and a number x.times.y of z-component arrays as the third dimension, wherein and wherein a z-component array V.sub.ij in the i.sup.th row and the j.sup.th column is obtained by 

performing a convolution operation on word vectors in the i.sup.th sentence fragment of the first sentence and word vectors in the j.sup.th sentence fragment of the second sentence; 


continuously reducing, by the device, quantity of the z-component arrays in the three-dimensional tensor by performing integration and/or screening on adjacent z-component arrays, until the three-dimensional tensor is reduced into an one-dimensional target vector; and 










wherein the determined semantic matching degree is applied to multiple types of sematic matching systems including a question answering system, a retrieval-based dialog system, a searching system and a ranking system for machine retrieval. 



Based on above limitation comparison, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize that variation of claim limitations between the claimed inventions of the instant application and P342 would be substantially within the same/similar scope of the inventive concept in terms of patentable distinguishability, and the implementation would be within the scope of capability of the skilled person in the art and the result would be predictable. 
Regarding claims 2-6 and 8-9, the rejection based on the same/similar reason as described for claim 1, because these dependent claims recite/include the same/similar corresponding limitations of claims 2-3, 5, 4 and 6-8 of P342 respectively.
Regarding claim 7, the rejection based on the same reason described for claim 1, because the claim recites/includes the same/similar limitation (last limitation) of claim 1 of P342. 
claim 19, the rejection based on the same/similar reason described for claim 5, because the claimed limitation is included in or covered by the same/similar limitation(s) of claim 4 of P342.
Regarding claims 10-18 and 20, they recite an apparatus. The rejection is based on the same reason(s) described for claims 1-9 and 19 respectively, because the apparatus and method claims are related as apparatus and method of using the same, with each claimed element's function corresponding to the claimed method step.

It is noted that, a prior art search has been conducted by the examiner (see attached search report and PTO-892 form).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre_Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 

QH/qh
February 11, 2021
/QI HAN/Primary Examiner, Art Unit 2659